DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langevin et al. (2013/0174721).
In reference to claim 1, Langevin discloses a firearm comprising: 
a receiver defining a passage receiving a reciprocating bolt assembly (figure 15; paragraph 57); 
a barrel defining a barrel axis and extending from the receiver and defining a barrel gas aperture (figures 8A-15, barrel; paragraphs 39 and 57, a person of ordinary skill in the art would at once envisage that the opening 50 of the gas block 12 is in communication with a barrel gas aperture); 
a gas block connected to the barrel and having a gas block inlet registered with the barrel gas aperture (figures 8A-15, gas block 12 and gas block inlet 50); 
the gas block defining a gas block bore transverse to the barrel axis and in communication with the gas block inlet, the gas block bore defining a gas block bore axis (figures 8A-15, gas block bore 72); 
the gas block defining a gas outlet in communication with the gas block bore (figures 8A-15, gas outlet 78); 
a regulator closely received in the gas block bore and operable to reciprocate along the gas block bore between at least a first position and a different second position (figures 8A-15, regulator 70); 
the regulator defining a first gas path communicating between the gas block inlet and gas block outlet when the regulator is in the first position (first path 74); 
the regulator defining a second gas path communicating between the gas block inlet and gas block outlet when the regulator is in the second position; and the first gas path and second gas paths having different gas flow characteristics (second path 76; paragraph 44).

In reference to claim 2, Langevin discloses the claimed invention (figures 8A-9C).
In reference to claim 3, Langevin discloses the claimed invention (figures 8A-9C).
In reference to claim 4, Langevin discloses the claimed invention (figures 8A-9C; paragraph 44).
In reference to claim 5, Langevin discloses the claimed invention (figures 8A-9C; paragraph 44).
In reference to claim 6, Langevin discloses the claimed invention (figures 14A-14D, the regulator can be considered element 70 minus element 73).
In reference to claim 8, Langevin discloses the claimed invention (figures 8A-9C).
In reference to claim 9, Langevin discloses the claimed invention (element 52 and/or 78; paragraphs 40 and 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Langevin in view of Vang Comp (see attached Notice of References Cited, Reference U; “Vang”).
Langevin discloses the claimed invention, except for first and second indicia that each include a symbol associated with a respective one of the first and second positions. However, it is noted that the regulator of Langevin constitutes a generally cylindrical selector (gas mode selector) that translates in a bore between the first and second positions (set forth above). Vang teaches that it is known in the firearm art to form a generally cylindrical selector (safety selector) that translates in a bore between first and second positions with first and second indicia that each include a symbol associated with a respective one of the first and second positions, in order to provide a visual cue corresponding to each position (for quick visual indication of selector position; page 3, lower three photos, the selector has layered hexagonal indicia formed on each end and a red ring circumscribing one end portion, wherein the red ring is a first indicia and the hexagonal indicia on the same end as the red ring is a second indicia). It is noted that the selector of Langevin and that of Vang is a generally cylindrical selector that translates in a bore formed through a portion of a firearm between first and second positions. Thus, it would have been obvious to one of ordinary skill in the art to provide the regulator of Langevin with first and second indicia that each include a symbol associated with a respective one of the first and second positions, in order to provide a visual cue corresponding to each position (for quick visual indication of selector position).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Langevin in view of Folkestad, II et al. (2016/0033218) further in view of Murphy (1251910).
Langevin discloses the claimed invention, except for first and second indicia that each include a symbol associated with a respective one of the first and second positions, and a cooperating window as claimed. Folkestad teaches that it is known to provide a regulator of an adjustable gas block with numerical position indicators, with one number for each position of the regulator, in order or provide a visual indication of regulator position. Thus, it would have been obvious to one of ordinary skill in the art to provide the regulator of Langevin with a numerical indicator for each of the two positions of the regulator, in order or provide a visual indication of regulator position. 
However, the regulator of Folkestad is a rotatable regulator, whereas the regulator of Langevin is a translatable regulator, and thus, would require a different arrangement of numerical indicators—an arrangement that is functional for a translatable structure instead of a rotatable structure. As such, a person of ordinary skill in the art would be required to select an appropriate arrangement of the numerical indicators, in order to provide the regulator of Langevin with numerical position indicators. Murphy teaches that it is known in the firearm art to form a numerical indicator arrangement, for inner and outer structures that translate relative to one another, by providing an outer structure with a window and an inner structure with a numerical symbol for each position of the inner structure relative to the outer structure (figure 4 and 5, window 20, numerical indicators 21). It is noted that the gas block of Langevin constitutes an outer structure within which the regulator translates. Thus, it would have been obvious to one of ordinary skill in the art to form the gas block of Langevin with a window, and the regulator with a numerical symbol for each of the first and second positions, wherein the numerical symbols are interchangeably displayed in the window based on the regulator position, in order to a provide visual indication of regulator position.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Waits (2019/03060772), King (GB 604116 A), Foral (GB 1128112 A), Fluhr et al. (2009/0229454), Juarez (2010/0186582), Schilling et al. (2016/0265860), McGloin (2017/0307315), Markut (2021/0222975), Nguyen (2021/0055067), Berthier (1366863), Sutter (1431059), Gomez (9170061), and Soong et al. (8596185).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641